DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-11, 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2002-146463A (JP’463), cited on IDS received 8/26/20.
JP’463 teaches an Al-Mg-Si casting alloy comprising (in wt%):

cl. 1

cl. 18
JP’463, broad
JP’463 No. 3
Mg
2.5-5.0
3.0-4.60 (cl. 2)
3.0-4.60
3.0 to <4.0
3.4
Si
0.70-2.5
1.10-2.1 (cl. 3)
1.20-2.0
0.5-1.5
1.1
Mn
0.40-1.5
0.60-1.2 (cl. 4)
0.60-1.20
1.0-1.5
1
Fe
0.10-0.60
0.30-0.60 (cl. 5)
0.20-0.60
<0.5
0.1
Ti
opt. ≤0.15

opt. ≤0.15

-

opt. ≤0.10

opt. ≤0.10

-
one or more of: Zr, Sc, Hf, V, Cr
opt. ≤0.15

opt. ≤0.15

-
Mg/Si
1.7-3.6

1.85-3.5

3.1

Table 1: instant claims vs. JP’463
see JP’463 at Table 1, and abstract; wherein No. 3 falls within the claimed ranges of Mg, Si, Mn, Fe (cl. 1-4). Because JP’463 teaches an example within the claimed ranges, it is held that JP’463 anticipates the claimed invention.
Concerning claim 6, for Mg=3.4 (JP’463, No. 3), the instant equation yields: 1.05≤Si≤1.75, which is met by Si=1.1 (JP’463, No. 3).
Concerning claim 8, JP’463 at Table 2 teaches properties for example No. 3 that meet the instant minimums.
Concerning claims 9 and 10, because JP’463 teaches an example within the claimed ranges, together with substantially identical processing of casting by die casting (see JP’463 at translation [0001], etc.), then substantially the same density of β compounds (cl. 9) as well as hot tearing index (cl. 10), are inherently expected, as for the instant invention.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. 

Concerning claims 11, 13, 14, JP’465 teaches a process of die casting (which qualifies as shape casting) with cracks being prevented [0009] [0013] (which meets the instant “crack free” 
Concerning claims 15 and 16, JP’465 teaches die casting structural automotive body structures [0021] [0004].

Claims 1-4, 6, 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitaoka et al (US 2002/0088512).
Kitaoka teaches an Al-Mg-Si casting alloy comprising (in wt%):

cl. 1

cl. 18
Kitaoka broad
Kitaoka alloy 2
Mg
2.5-5.0
3.0-4.60 (cl. 2)
3.0-4.60
2.5-4.5
4.1
Si
0.70-2.5
1.10-2.1 (cl. 3)
1.20-2.0
1.0-3.5
1.5
Mn
0.40-1.5
0.60-1.2 (cl. 4)
0.60-1.20
0.3-1.5
1.1
Fe
0.10-0.60
0.30-0.60 (cl. 5)
0.20-0.60
≤0.15
0.12
Ti
opt. ≤0.15

opt. ≤0.15
≤0.20
0.05
Sr
opt. ≤0.10

opt. ≤0.10


one or more of: Zr, Sc, Hf, V, Cr
opt. ≤0.15

opt. ≤0.15

-


see Kitaoka at Table 2; wherein Example 2 falls within the claimed ranges of Mg, Si, Mn, Fe, and Mg/Si ratio (cl. 1-4). Because Kitaoka teaches an example within the claimed ranges, it is held that Kitaoka anticipates the claimed invention.
Concerning claim 6, for Mg=4.1 (Kitaoka, Ex. 2), the instant equation yields: 1.07≤Si≤2.07, which is met by Si=1.5 (Kitaoka, Ex. 2).
Concerning claim 8, Kitaoka at Table 3 teaches properties for example No. 2 that meet the instant minimums.
In re Best, supra, and MPEP 2112.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 7, 12, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP’463, as applied to claims above.
JP’463 is discussed in detail above. 
Concerning claim 5, JP’463 teaches an overlapping range of Fe (see Table 1 above for comparison). 
Concerning claim 7, the ranges of Mg, Fe, and Si taught by JP’463 fall within the instant inequality conditions for Si (i.e. for Mg=3.0% and Fe=0.4%, the instant inequality simplified:  1.47≤Si≤2.07, wherein JP’463 teaches Si values within said range).
Concerning claim 12, JP’463 teaches die casting which encompasses “high pressure” die casting. Alternatively, though JP’463 does not specify “high pressure” die casting, it would have 
Concerning claims 17 and 20, it would have been obvious to one of ordinary skill in the art to have die cast a variety of automotive structural components, such as a door frame, shock tower, or tunnel structure, because JP’463 teaches said Al-Mg-Si die cast alloy exhibits an excellent combination of strength and elongation/energy absorption [0004].
Concerning claims 18 and 19, JP’463 teaches an overlapping Al-Mg-Si casting alloy (see Table 1 above for comparison), wherein said alloy is cast into an automotive structural component [0006], etc.

Claim 7, 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kitaoka et al (US 2002/0088512), as applied above.
Kitaoka is discussed in detail above.
Concerning claim 7, the ranges of Mg, Fe, and Si taught by Kitaoka fall within the instant inequality conditions for Si (i.e. for Mg=4.0% and Fe=0.15%, the instant inequality simplified:  2.06 ≤ Si ≤ 2.66, wherein Kitaoka teaches Si values within said range).
Concerning claims 11, 13, 14, Kitaoka teaches a process of die casting (which qualifies as shape casting) with cracks being prevented (Kitaoka at Fig. 3) (which meets the instant “crack free” limitation). Kitaoka teaches leaving said casting in the “as-cast” state, or alternatively, applying an artificial aging heat treatment at 130-300°C [0041] without a separate solution heating (which qualifies as tempering to an F type temper & T5 temper).

Concerning claims 15 and 16, Kitaoka teaches die casting structural automotive body structures such as a pillar, roof, or joint [0045].
Concerning claim 17, it would have been obvious to one of ordinary skill in the art to have die cast a variety of automotive structural components, such as a door frame, shock tower, or tunnel structure, because Kitaoka teaches said Al-Mg-Si alloy has excellent strength properties, and can be die cast into a variety of structural automotive body structures [0045].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        





/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        8/11/21